DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 12/03/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 12/03/2021 have been fully considered and they are persuasive.  Examiner has interpreted the amended claims to be not directed to well-understood, routine, or conventional activity because the claims recite	the computer comprises a control unit and a storage unit, and the control unit
Implements:	a result value reception step of reading, from the storage unit, manufacturing log data including sensor data acquired in either or both of the manufacturing process and an inspection process;	a correlation model construction step of constructing a correlation model using the manufacturing log data and storing the correlation model in the storage unit;	a physical model reception step of receiving an input of a physical model obtained by modeling a physical law related to the manufacturing process or the 
	a probability distribution convergence processing step of determining to adopt the new probability distribution on a condition that a result of a convergence computation on the probability distribution of the correlation model approximates a result of the convergence computation to the probability distribution of the physical model;	deleting the new probability distribution on a condition that the result of a convergence computation on the probability distribution of the correlation model does not approximate the result of the convergence computation to the probability distribution of the physical model;	a causal inference model holding step of storing an updated correlation model which is a processing result of the probability distribution convergence processing step in the storage unit as a causal inference model	These limitations result in the computer implementing steps that store data that was not previously known and thus are viewed to be not well-known routine or conventional as a whole and therefore patent eligible under 35 U.S.C. § 101.	
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 	With regards to Claim 1 Abe teaches	A causal inference model construction method using a computer (See Abstract A method (and system) for causal modeling includes modeling), wherein 	the computer comprises a control unit and a storage unit, and the control unit implements following steps of (See Fig 4 Component 410 CPU and Component 414 and 416 RAM ROM and Para[0117]): 	a result value reception step of reading, from the storage unit, manufacturing log data including sensor data acquired in either or both of a manufacturing process and an inspection process (See Para[0130] Input data for this exemplary application includes time series data of various measurements from a spectral analysis system.); 	a correlation model construction step of constructing a correlation model using the manufacturing log data (See Para[0036]-[0038]  Examiner notes that the conditional or unconditional densities have been interpreted as a correlation model); 	a physical model reception step of receiving an input of a physical model obtained by modeling a physical law related to the manufacturing process or the inspection process; (See Para[0039] and Para[0127]) 	a probability distribution computation step of calculating probability distributions of the correlation model constructed in the correlation model construction step and the physical model (See Para[0040]); 	a probability distribution convergence processing step of performing convergence computation on the probability distribution of the correlation model (See Para[0049]), approximating a result of the convergence computation to the probability distribution of the physical model (See Para[0063]), and 	a causal inference model holding step of storing a correlation model which is a processing result of the probability distribution convergence processing step in the storage unit as a causal inference model (See Para[0034]).	However the prior art search fails to teach or make obvious	randomly selecting, from the physical model, a combination of two variables:	changing the probability distribution of the combination of the two variables by an error value to create a new probability distribution;
a probability distribution convergence processing step of determining to adopt the new probability distribution on a condition that a result of a convergence computation on the probability distribution of the correlation model approximates a result of the convergence computation to the probability distribution of the physical model;	deleting the new probability distribution on a condition that the result of a convergence computation on the probability distribution of the correlation model does not approximate the result of the convergence computation to the probability distribution of the physical model;	a causal inference model holding step of storing an updated correlation model which is a processing result of the probability distribution convergence processing step in the storage unit as a causal inference model	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 2-8 are allowed due to their dependency of Claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863